Citation Nr: 1121620	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 25, 2008 for the grant of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted entitlement to TDIU with an effective date of August 25, 2008.

The Board notes that in his April 2010 substantive appeal (VA Form 9), the Veteran requested to testify at a Board hearing.  However, he subsequently cancelled this request in a July 2010 statement.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2010)


FINDINGS OF FACT

1. Prior to August 25, 2008, service connection was in effect for the Veteran's back disability, rated as 10 percent disabling from August 14, 2000, and as 20 percent disabling from July 31, 2004; there were no other recognized service-connected disabilities.

2.  Prior to August 25, 2008, the Veteran did not meet the schedular criteria for TDIU, and the evidence of record does not show that the Veteran's back disability by itself precluded the Veteran from substantial gainful employment or otherwise presented an unusual disability picture as to warrant extraschedular consideration. 

3.   On August 25, 2008, the RO received a statement from the Veteran's attorney indicating that the Veteran was unable to work due to his back disability. 

4.  As of August 25, 2008, service connection for radiculopathy of the lower extremities was granted; in total, the Veteran was in receipt of a combined 70 percent evaluation for his service-connected disabilities; and TDIU was established.



CONCLUSION OF LAW

The criteria for an effective date prior to August 25, 2008 for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Here, prior to the initial rating decision in this matter, a September 2008 letter informed the Veteran of what was required to establish entitlement to TDIU and how VA determines the degree of disability and the effective date.  It also provided examples of the types of evidence the Veteran could submit in support of his claim and notified him of his and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and a number of private treatment records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with appropriate examinations in May 2008 and November 2008.  The Board finds that the VA examinations are adequate, as the examiner reviewed the claims file, interviewed and examined the Veteran, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  There is no indication that further examination or opinion is warranted to determine whether the criteria have been met for an earlier effective date for TDIU.  In this regard, the Board notes that, as will be discussed in more detail below, the Veteran has not disputed the evaluations assigned his service-connected low back disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II. Analysis

The Veteran claims that he is entitled to an effective date prior to August 25, 2008 for the grant of TDIU.  For the following reasons, the Board finds that an earlier effective date is not warranted.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15 (2010).  Permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident will be considered as one disability.  Id.  

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court noted that the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).

Referral to the Director of VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) in TDIU claims only applies to those TDIU claims that do not meet the percentage standard set forth in 38 C.F.R. § 4.16(a). See 38 C.F.R. § 4.16(b).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), Dalton v. Nicholson, 21, Vet. App. 23, 32-34 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, it is the date of receipt of the claim.  See id.

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151.  In this regard, any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

In the context of a claim for increased benefits for a disability for which service connection has already been established, the date of VA outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  See 38 C.F.R. § 3.157(b)(1); MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006) (interpreting 38 C.F.R. § 3.157(b)(1)).  Under 38 C.F.R. § 3.157(b)(1), the date of such medical reports will be considered an informal claim when they relate to examination or treatment of a disability for which service connection has already been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission (emphasis added).  In other words, when a VA treatment record or examination report relates to a disability that has already been service-connected, a claim specifying the benefit sought need not be received within one year from the date of the treatment or examination in order for such a VA treatment record or examination report to service as the date of the informal claim.  Under 38 C.F.R. § 3.157(b)(2), evidence from a private physician or layperson is deemed to be an informal claim as of the date of its receipt by VA if the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  

In the present case, the RO established August 25, 2008, as the effective date for TDIU.  On August 25, 2008, the RO received a statement from the Veteran's attorney indicating that the Veteran had been unable to work due to back pain.  It was also noted that the Veteran intended to "formalize" a TDIU claim in the near future.  Claims of service connection for radiculopathy of the lower extremities were also raised in this statement.  On September 12, 2008, the RO received the Veteran's formal application for TDIU.

By a January 2009 RO decision, service connection for radiculopathy of the lower extremities was granted, and 40 and 20 percent ratings were assigned for the right and left lower extremities, respectively, as of August 25, 2008.  TDIU was established as of August 25, 2008, which the RO considered the date of claim.  

Prior to August 25, 2008, service connection had only been established for the Veteran's back disability, rated as 10 percent disabling from August 14, 2000, and as 20 percent disabling from July 31, 2004.  Because the Veteran did not have a single service-connected disability rated as 60 percent or more or two or more disabilities rated as 70 percent or more with one disability rated at 40 percent, the criteria for consideration of entitlement to TDIU under § 4.16(a) were not met prior to August 25, 2008.  As will be discussed below, the Veteran does not dispute the evaluations assigned his back disability.  

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

The evidence of record reflects that the Veteran last worked in June 2007 as a maintenance technician, in which capacity he had been employed since December 1990.  A concession had been made during the Veteran's employment that he was not to lift anything over thirty pounds.  The Veteran's employer indicated that the Veteran stopped working because he had "retired on Social Security disability."  A September 2007 SSA psychiatric evaluation reflects that the Veteran's highest education level was the eighth grade.  

A September 2007 SSA examination report reflects that the Veteran reported tremendous pain in the low back when lifting objects which radiated down to both buttocks.  He also had difficulty sleeping in bed unless he maintained a strictly supine posture.  On examination, it was noted that the Veteran's spine had no deformity and that the Veteran was able to get on and off the examination table without complaint of pain or fatigue and without assistance.  The examiner noted that the Veteran should be able to carry light objects in either arm.  The examiner concluded that the Veteran complained of chronic back pain with "clearly-noted exaggeration occurring."  In this regard, the examiner noted that when asked to turn his head, the Veteran turned it very slowly and hesitatingly, evincing a very uncomfortable and limited movement.  However, when distracted, the Veteran was able to quickly rotate his head to 80 degrees to the left, as compared with 10 degrees when the movement was officially tested.  The examiner found that this limited the reliability of the examination.  

A September 2007 SSA psychiatric evaluation reflects that the Veteran reported that he stopped working because he could no longer "face people anymore" and felt that they treated him unfairly. 

A December 2007 SSA residual functional capacity assessment reflects that the Veteran was found to be able to occasionally lift twenty pounds and frequently lift ten pounds.  He was able to stand or walk about six hours a day and sit about six hours a day.  His ability to push and pull was found to be unlimited. 

A December 2007 Social Security determination found that the Veteran was disabled primarily due to disorders of the back and secondarily due to psychiatric disorders. 

The May 2008 VA examination report reflects that the Veteran's back pain was localized to the low-lumbar and mid-lumbar area.  He stated that the pain was an 8 out of 10 in terms of severity on a daily basis.  He stated that during flare-ups the pain was a 10 out of 10 and that he had experienced twenty-five flare-ups during the last twelve months.  He stated that they last about seven days and then dissipate.  The Veteran further reported that he could not bend and reach the floor anymore due to back pain.  In addition, the Veteran stated that he could not walk for any extensive distance without difficulty and was limited to several hundred feet.  He stated that he had been using a cane for the last year which helped his pain considerably.  However, the Veteran reported that his condition was so painful and stiff that he was unable to seek gainful employment.  On examination, the Veteran was able to flex his spine "only to 40 degrees" and could only extend it to the neutral position.  The Veteran had moderate pain and spasms with this movement and the examiner could not do repeat testing. 

The November 2008 VA examination report reflects that the Veteran had pain radiating into both lower extremities with tingling, numbness, and weakness due to his degenerative disc disease of the lumbosacral spine.  The symptoms were worse after standing more than five minutes, sitting more than ten to fifteen minutes, bending forwards, stooping to pick up an object or walking more than ten yards.  The examiner concluded that because of disability resulting from lumbar radiculopathy involving both lower extremities, the Veteran was unable to engage in physical and sedentary employment.  However, the examiner found that the Veteran did not need assistance with activities of daily living. 

As previously noted, by a June 2009 rating decision, service connection for radiculopathy of the bilateral lower extremities was granted, with an evaluation of 40 percent for the right lower extremity and 20 percent for the left lower extremity.  The grant of service connection was effective August 25, 2008, the date of the Veteran's claim for these disabilities.  Entitlement to TDIU was also granted on a schedular basis effective August 25, 2008.

In carefully reviewing the evidence of record, the Board finds that entitlement to TDIU prior to August 25, 2008 is not warranted.  Preliminarily, the Board notes that the Veteran does not dispute the effective date of service connection for radiculopathy of the bilateral lower extremities.  Moreover, the evidence of record does not show that the Veteran had submitted a claim of entitlement to service connection for these disabilities prior to August 25, 2008.  

The Veteran's attorney argues that the Veteran's low back disability warranted extraschedular consideration of entitlement to TDIU.  The Board finds that extraschedular referral was not warranted.  Although the Veteran complained of severe back pain, there is no evidence that the Veteran was ever hospitalized for such pain, that he missed a significant number of days at work due to his back pain, that he was prescribed bed rest for such pain, or that it otherwise presented an unusual disability picture prior to August 25, 2008.  Moreover, there are no clinical findings of record indicating that the Veteran was not able to work due to his back pain.  It is important to note that it was the Veteran who reported in the November 2007 VA treatment record and at the May 2008 VA examination that he stopped working and was not seeking employment due to his back pain.  Neither the November 2007 VA treatment record nor the May 2008 VA examination report reflect that the Veteran was found by the treating provider or examiner to be precluded from substantial gainful employment by virtue of his back disability alone.  In this regard, the Veteran himself, as a layperson, is not competent to state whether he was precluded from substantial gainful employment due to his service-connected back disability alone.  This is a determination that is medically complex and thus cannot be made based on lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, the Board notes that a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board finds that there is no competent evidence of record prior to August 25, 2008 showing that the Veteran was unable to work due to his back disability alone.  The fact that the Veteran decided to discontinue working by itself does not lead to a finding that he was unable to work due to his back disability alone prior to August 25, 2008.  Indeed, the September 2007 SSA psychiatric examination reflects that the Veteran reported that he stopped working due to interpersonal issues rather than physical issues. 

The Board has also considered the Veteran's SSA records.  However, these likewise do not show medical findings that the Veteran was not able to work due to his back disability.  The September 2007 SSA examination report reflects that the Veteran was found to be exaggerating his symptoms and does not show that the examiner found the Veteran to be unemployable due to his back disability.  Likewise, the December 2007 SSA residual functional capacity determination reflects that the Veteran was able to stand and sit for six hours at a time and frequently lift objects weighing ten pounds or less.  Thus, the December 2007 SSA decision finding that the Veteran was disabled due to his back disability and psychiatric disorders does not appear to be based on the conclusion of a medical examiner that the Veteran was not able to work due to his back disability.  Accordingly, the Board finds that the SSA records are not persuasive evidence of unemployability due to the Veteran's back disability alone.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992) (holding that a determination by the Social Security Administration that a veteran is unemployable is not controlling for purposes of a final VA determination). 

The November 2008 VA examination report reflects that the Veteran was not able to work in a sedentary capacity due to his radiculopathy of the bilateral lower extremities, and thus could not engage in either physical or sedentary employment.  However, as discussed above, service connection had not been granted for the Veteran's radiculopathy of the bilateral lower extremities prior to August 25, 2008.  The November 2008 VA examination report does not reflect a finding that the Veteran was unable to work in a sedentary capacity by virtue of his back disability alone. 

Accordingly, the Board finds that there is no competent evidence showing that the Veteran's back disability presented an unusual disability picture or precluded him from substantial gainful employment prior to August 25, 2008 when considering his employment history, educational and vocational attainment together with the competent medical evidence of record. 

In a July 2010 brief, the Veteran's representative argued that a VA examination dated May 15, 2008 met the requirements of an informal claim for TDIU under 38 C.F.R. § 3.157(b)(1).  The May 15, 2008 VA examination reflects that the Veteran had "been on Social Security [disability benefits] since 12/07 for his back condition."  The examiner stated that the Veteran's back disability was "so painful and stiff that he [was] unable to seek gainful employment."  The representative contends that this discussion of the Veteran's unemployability due to his service-connected back disability met the requirements of an informal claim for TDIU.  

The Board agrees that the May 15, 2008 VA examination could serve as an informal claim for TDIU under 38 C.F.R. § 3.157(b)(1).  The examination was performed to develop the Veteran's service connection claim for a back disability, which was granted in a June 2008 rating decision.  Because the examination report relates to a disability for which service connection has been established, namely the Veteran's back disability, and indicates that the Veteran was not working due to his back disability, the examination report meets the requirements of 38 C.F.R. § 3.157(b)(1) for an informal claim.  The Board also notes that in August 2008, within a year of the May 2008 VA examination report, the Veteran's representative submitted a statement arguing that the Veteran was entitled to TDIU, and cited the May 2008 VA examination report in support of this claim.  Therefore, the Board finds that the May 15, 2008 VA examination report would certainly serve as an informal claim for TDIU under 38 C.F.R. § 3.157(b)(1).  See id.

However, the Board finds that an even earlier informal claim for TDIU is of record.  A VA treatment record dated November 26, 2007 reflects that the Veteran had "quit working" as a maintenance worker for apartment complexes due to his back disability.  As the effective date of service connection for the Veteran's back disability is August 14, 2000, the Board finds that this VA treatment record relates to a disability for which service connection has previously been established and thus serves as the earliest date of record of an informal claim for TDIU.  See 38 C.F.R. § 3.157(b)(1).

The Board notes that in the August 2008 statement, the Veteran's representative also argued that the Veteran had not worked for the past one and a half years and thus an "inferred claim for TDIU" had been pending since that time.  However, the fact that the Veteran had not been working does not in itself serve as an informal claim for increased benefits.  Rather, only a treatment record or examination report can serve as an informal claim for increased benefits for a disability that has already been service-connected.  The earliest VA treatment record pertaining to the Veteran's unemployability due to his service-connected back disability is the November 26, 2007 VA treatment record.  The Veteran's SSA records cannot provide an earlier date of claim as they were not received by VA until September 2008.  See 38 C.F.R. § 3.157(b)(2).  

The Board has also considered whether the August 2008 statement can be construed as a notice of disagreement (NOD) with the June 2008 rating decision granting service connection for the Veteran's back disability.  In Rice v. Shinseki, 22 Vet. App. 447, 453, 455 (2009), the Court held that when an appellant appeals the initial disability rating for a service-connected disability and also submits evidence of unemployability, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  In this regard, the Court noted that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. 
Moreover, when the issue of TDIU is raised during the one-year appeal period following a decision on the claim, VA is required to consider the potential applicability of 38 C.F.R. § 3.156(b), which provides that "[n]ew and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed . . . will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  See id.

The Board finds that this case is distinguishable from Rice in that the Veteran clearly does not dispute the evaluation of his service-connected back disability.  In the August 2008 statement, not only was no mention made of the June 2008 rating decision, but the representative, an attorney, stated that based on the findings in the May 2008 VA examination, the Veteran's back disability warranted a 20 percent rating.  A 20 percent rating for the Veteran's back disability was in fact assigned in the June 2008 rating decision.  Thus, it is clear that the Veteran does not dispute the evaluation of his back disability.  Therefore, as there is no underlying claim for an increased rating, or appeal of the evaluation assigned the Veteran's service-connected back disability, the Board does not find that the issue of TDIU is part and parcel of the Veteran's claim of entitlement to service connection for his back disability.  

However, whether the claim for TDIU was submitted in November 26, 2007, the date of the VA treatment record discussed above, or whether the issue was raised as early as June 22, 2007, the date the Veteran stopped working, entitlement to TDIU cannot be granted prior to August 25, 2008 because the Veteran did not meet the schedular criteria for TDIU until that date.  Further, as discussed above, referral for extraschedular consideration was not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU prior to August 25, 2008 must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date prior to August 25, 2008 for the grant of a total disability rating based on TDIU is denied. 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


